             Case 18-12808-KG      Doc 1-1   Filed 12/13/18   Page 1 of 16



21st Services, LLC
333 South Seventh Street
Suite 300
Minneapolis, MN 55402


Allianz Life Insurance Co.
5701 Golden Hills Dr.
Minneapolis, MN 55416


Allstate Life Insurance Company of NY
3075 Sanders Rd. H1A
Northbrook, IL 60062


American General Life Ins Co
8430 West Bryn Mawr Ave
3rd Floor, Lockbox 0807
Chicago, IL 60631


American National Insurance Company
American National Processing Center
Life Ins Serv, 4500 Lockhill-Selma Rd.
San Antonio, TX 78249


Ameritas Life Ins. Corp.
5900 O Street
Lincoln, NE 68510


AMS Limited
One Lane Hill, East Broadway
Box Hm265
Hamilton HMAX
BERMUDA


Anthony Mitchell
2063 Sunderland Ave.
Wellington, FL 33414
             Case 18-12808-KG       Doc 1-1       Filed 12/13/18   Page 2 of 16



Argonaut Insurance Company
Mary Henderson
AIG, Financial Lines Claims
PO Box 25497
Shawnee Mission, KS 66225


Arthur Cox
Ten Earlsfort Terrace
Dublin 2
D02 T380
IRELAND


AXA Equitable Life Insurance Company
8501 IBM Drive
Ste. 150
Charlotte, NC 28262


CAFICO International
2nd Flr Palmerston House, Fenian Street
Dublin
D02 WD37
IRELAND


CAFICO
Grand Canal House
1 Upper Grand Canal Street Upper Dublin 4
D04 Y7R5
IRELAND


Capitol Corporate Services Inc
PO BOX 1831
Austin, TX 78767


CLMG Corp.
7195 Dallas Parkway
Attn: James Erwin
Plano, TX 75024




                                              2
            Case 18-12808-KG       Doc 1-1       Filed 12/13/18   Page 3 of 16



CLMG Corp.
As Administrative Agent
7195 Dallas Parkway
Plano, TX 75024


Columbus Life Insurance Company
400 East Fourth St.
Cincinnati, OH 45202


Companion Life Ins. Co. of NY
Companion Life Insurance Co. of NY
3316 Farnam St.
Omaha, NE 68175


Conyers Dill & Pearman
Clarendon House
2 Church Street
Hamilton Hm11
BERMUDA


CSC Trust Company of Delaware
2711 Centerville Road
Suite 400
Wilmington, DE 19808


Curtis, Mallet-Prevost, Colt & Mosle LLP
P.O. Box. 27930
New York, NY 10087-7930


Daniel Coker Horton & Bell
4400 Old Canton Road
Suite 400
Jackson, MS 39215-1084


David Thompson
Moat House
11 Fort Hamilton Drive
Pembroke HM19
BERMUDA



                                             3
            Case 18-12808-KG        Doc 1-1       Filed 12/13/18   Page 4 of 16



Delaware Trust Company
251 Little Falls Drive
Attn: Michelle Dreyer
Wilmington, DE 19808


District Director
Attn: Insolvency
Internal Revenue Service
31 Hopkins Plaza, Room 1150
Wilmington, DE 19801


DLA Piper LLP
6225 Smith Avenue
Baltimore, MD 21209-3600


Eileen Mulholland
2nd Flr. Palmerston House, Fenian Street
Dublin 2
D02 WD37
IRELAND


Ellen W. Slights, Esq.
United States Attorney s Office
District of Delaware
1007 N. Orange Street, Suite 700
Newark, DE 19711-5445


Emergent Capital, Inc.
5355 Town Center Road #71
Attn: Office of General Counsel
Boca Raton, FL 33486


Federal Insurance Co.
Chubb Group of Insurance Companies
Stephanie Grossman
202B Hall's Mill Road
Whitehouse Station, NJ 08889




                                              4
             Case 18-12808-KG          Doc 1-1       Filed 12/13/18   Page 5 of 16



Genworth Life and Annuity Ins. Co.
Genworth Life Insurance of NY
3100 Albert Lankford Dr.
Lynchburg, VA 24501


Gibson Dunn & Crutcher
Miguel A. Estrada
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5206


Grant Thornton
24-26 City Quay
Dublin 2
D01 NY19
IRELAND


Hartford Life and Annuity Ins. Co.
100 Centerview Dr
Suite 100
Nashville, TN 37214


Hartford Life Insurance Company
100 Centerview Dr
Suite 100
Nashville, TN 37214


Hodre Group Limited
19 Queen Street
Hamilton Hm11
BERMUDA


Holland & Knight LLP
PO Box 864084
Orlando, FL 32886-4084


Houlihan Lokey
10250 Constellation Blvd., 5th Floor
Los Angeles, CA 90067




                                                 5
            Case 18-12808-KG          Doc 1-1       Filed 12/13/18   Page 6 of 16




Illinois National Insurance Company
Brian Mikes/ Argo Group US
Management Liability - Claims
101 Hudson Street, Suite 1201
Jersey City, NJ 07302


Imperial Finance & Trading LLC
5355 Town Center Road #71
Attn: Office of General Counsel
Boca Raton, FL 33486


Imperial Finance & Trading LLC
701 Park of Commerce Blvd., Ste 301
Attn: Office of General Counsel
Boca Raton, FL 33487


Internal Revenue Service
Attn: Insolvency
1352 Marrows Road, 2nd Floor
Philadelphia, PA 19114


Internal Revenue Service
P.O. BOX 21126
New York, NY 10281-1022


Jason R. Sutherland
46 Cambridge Road
London SW11 4RR
UNITED KINGDOM


John Hancock Life Ins. Co. U.S.A.
John Hancock Variable Life Ins. Co.
John Hancock Life Insurance Co.
197 Clarendon Street
Attn: Billing and Income C-6
Boston, MA 02116




                                                6
            Case 18-12808-KG   Doc 1-1       Filed 12/13/18   Page 7 of 16



K&L Gates LLP
600 N King Street
Suite 901
Wilmington, DE 19801


Kasowitz Benson Torres LLP
1633 Broadway
New York, NY 10019


Lagoon Court
Lagoon Court Building
PO Box CB 11148
Old Town Sandyport
Nassau, Bahamas


Lamington Road Bermuda Ltd.
c/o AMS Limited
One Lane Hill, East Broadway
Box Hm265
Hamilton HMAX
BERMUDA

Landmark American Insurance Company
Jason White
RSUI Group, Inc.
15303 Centura Blvd., Ste 500
Sherman Oaks, CA 91403


Lennox Paton
3 Bayside Executive Park
West Bay Street
PO Box N-4875
Nassau, BAHAMAS


Lewis & Ellis
700 Central Expressway South
Suite 550
Allen TX 75013




                                         7
             Case 18-12808-KG         Doc 1-1       Filed 12/13/18   Page 8 of 16



LexServ
MLF LexServ, LP
4350 East-West Highway, Suite 905
Attn: Mario Coniglio, COO
Bethesda, MD 20814


LexServ
MLF LexServ, LP
4350 East-West Highway, Suite 905
Attn: Nathan A. Evans, President & CEO
Bethesda, MD 20814


Life Echo Consulting
7401 Wiles Road
Coral Springs, FL 33067


Lincoln Benefit Life Company
1275 Sandusky Rd
Jacksonville, IL 62650


Lincoln Life & Annuity Co. of NY
350 Church St.
Hartford, CT 06103-1106


Lincoln National Life Ins. Co. (JP Policies)
100 North Greene St.
Premium Billing
Greensboro, NC 27401


Lincoln National Life Ins. Co.
One Granite Place
Lincoln Financial Group
Concord, NH 03301


LNV Corporation
c/o CLMG Corp.
7195 Dallas Parkway
Attn: James Erwin
Plano, TX 75024



                                                8
             Case 18-12808-KG         Doc 1-1       Filed 12/13/18   Page 9 of 16



Mark Schonfeld, Esq.
Regional Director
Securities & Exchange Commission
3 World Financial Center, Suite 400
Washington, DC 20554


Markley Asset Portfolio, LLC
5355 Town Center Road #701
Attn: Office of General Counsel
Boca Raton, FL 33486


Massachusetts Mutual Life Ins. Co.
500 Ross St., 154-0470
Attn: LB 371368
Pittsburgh, PA 15262


Matthew Berry, Esq.
Office of General Counsel
Federal Communications Commission
445 12th Street, S.W.
Washington, DC 20549


MetLife Insurance Co. USA (Investors)
Metropolitan Life Ins. Co.
500 Ross St
AIM # 1540470, Loxbox # 371487
Pittsburgh, PA 15262


MetLife Insurance Co. USA
500 Ross Street 154-0460
Attn: Lock Box 371888
Pittsburgh, PA 15262


Metropolitan Life Ins. Co.
C/O Mellon CSC
500 Ross St.
AIM 1540470 LB 371487
Pittsburgh, PA 15262




                                                9
            Case 18-12808-KG      Doc 1-1    Filed 12/13/18   Page 10 of 16



Michael A. Berman, Esq.
Securities & Exchange Commission
Office of General Counsel-Bankruptcy
100 F Street, N.E.
Washington, DC 20530-0001


Michael B. Mukasey, Esq.
Office of the Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, DC 20005-4026


Miriam Martinez
Emergent Capital, Inc.
5355 Town Center Road #701
Boca Raton, FL 33486


MLF LEXSERV
4350 East West Highway
Suite 905
Bethesda, MD 20814


Morris James LLP
Eric J. Monzo
500 Delaware Avenue
Suite 1500
Wilmington, DE 19801


Mt. Hawley Insurance Company
Philip Young
PO Box 59689
Birmingham, AL 35259-9689


National Western Life Ins. Co.
10801 N Mopac Expy
Bldg 3
Austin, TX 78759




                                            10
            Case 18-12808-KG       Doc 1-1    Filed 12/13/18   Page 11 of 16



Nationwide Life & Annuity Insurance Co.
5100 Rings Road
Attn: RR1-04-D4
Dublin, OH 43017


Nationwide Life Ins. Co.
Nationwide Financial
3400 Southpark Place Suite A
DSPF-D4
Grove City, OH 43123



New York Life Insurance & Annuity
200 Public Sq
Suite 500
Cleveland, OH 44114



North American Co. for Life & Health Ins.
Policy Accounting Dept.
One Sammons Plaza
Sioux Falls, SD 57193


OLIPP IV, LLC
5355 Town Center Road #71
Attn: Office of General Counsel
Boca Raton, FL 33486


Pacific Life Insurance Company
6750 Mercy Rd
Life Division 5th FL
Omaha, NE 68106


Penn Mutual Life Insurance Company
Route 38 & East Gate Dr.
LB 7460, Payment Proc. Center
Moorestown, NJ 08057




                                             11
           Case 18-12808-KG         Doc 1-1    Filed 12/13/18   Page 12 of 16



PHL Variable Insurance Company
430 W 7th Street
Suite 219808
Kansas City, MO 64105


Phoenix Life Insurance Company
430 W 7th Street
Suite 219808
Kansas City, MO 64105


PricewaterhouseCoopers LLP
PO Box 932011
Atlanta, GA 31193-2011


Principal Life Insurance Company
711 High Street
Attn: IDPC
Des Moines, IA 50392-0001


Protective Life Insurance Company
2801 Highway 280 South
Building 3-1, Attn: Premiums
Birmingham, AL 35223


Pruco Life Insurance Company
6716 Grade Lane
Building 9, Suite 910
Louisville, KY 40213


Prudential Financial
6716 Grade Lane
Building 9, Ste #910
Louisville, KY 40213


Reed Smith LLP
P.O. Box 10096
Uniondale, NY 11555-10096




                                              12
            Case 18-12808-KG        Doc 1-1    Filed 12/13/18   Page 13 of 16



ReliaStar Life Ins. Co. of NY-ING
2000 21st Ave. NW
ING Service Center
Minot, ND 58703


Reliastar Life Insurance Company ING
2000 21st Ave. NW
Minot, ND 58703


RLI Insurance Company
Thomas Huber
620 Eighth Avenue, 22nd Flr
New York, NY 10018


Rodney O'Rourke
2nd Flr. Palmerston House, Fenian Street
Dublin 2
D02 WD37
IRELAND

Rory O'Connell
40 Colles Avenue
Morristown, NJ 07960


Secretary of State
Division of Corporations
Franchise Tax
P.O. Box 7040
Dover, DE 19903


Secretary of Treasury
15th & Pennsylvania Avenue, N.W.
Washington, DC 20005


Secretary of Treasury
P.O. Box 7040
Washington, DC 20220




                                              13
            Case 18-12808-KG           Doc 1-1    Filed 12/13/18   Page 14 of 16



Security Life of Denver-ING
2000 21st Ave. NW
ING Service Center
Minot, ND 58703


Sinead Treacy
2nd Flr. Palmerston House, Fenian Street
Dublin 2
D02 WD37
Ireland


Strook & Strook & Lavan LLP
180 Maiden Lane
New York, NY 10038-4982


Sun Life Assurance Company of Canada (US)
One Sun Life Exec. Pk
Attn: Collect. Dept. (SC 1242)
Wellesley Hills, MA 02481


Transamerica Financial Life Ins. Co.
400 West Market St.
Louisville, KY 40232


Transamerica Life Ins. Co.
4333 Edgewood Rd NE
Attn Premium Collections
Cedar Rapids, IA 52499


United of Omaha Life Ins. Co.
3316 Farnam St.
Attn: Life Brokerage
Omaha, NE 68175


United States Life Ins Co in NY (Alliance One)
1 Remitco Way
Box 105073 (AIG Inc)
Columbus, GA 31907




                                                 14
           Case 18-12808-KG        Doc 1-1    Filed 12/13/18   Page 15 of 16




US Financial Life Insurance Company
8501 IBM Drive
Suite 150
Charlotte, NC 28262


Waldman Trigoboff Hildebrandt & Calnan, P.A.
100 N.E. Third Avenue
Suite 780
Fort Lauderdale, FL 33301


Waller Lansden Dortch & Davis LLP
100 Congress Avenue
Suite 1800
Austin, TX 78701


Waller Lansden Dortch & Davis LLP
511 Union Street
Suite 2700
Nashville,, TN 37219

Weinberg Zareh Malkin Price LLP
45 Rockefeller Plaza, 20th Floor
New York, NY 10111


West Coast Life Insurance Company
2801 Highway 280 South
Attn: PHS3-1
Birmingham, AL 35223


Westchester Fire Insurance Company
Lauren Bucholtz
PO Box 5119
Scranton, PA 18505-0549


White & Case LLP
Thomas Lauria, Esq.
1221 Avenue of the Americas
New York, NY 10020-1095




                                             15
            Case 18-12808-KG         Doc 1-1    Filed 12/13/18   Page 16 of 16




William Penn Life Ins. Co. of NY
3275 Bennett Creek Ave
Premium Dept.
Frederick, MD 21704


Wilmington Trust, N.A., as Indenture Trustee
300 Park Street
Birmingham, MI 48009


Wilmington Trust, National Association
300 Park Street
Suite 300
Birmingham, MI 48009


Wilmington Trust, National Association
300 Park Street, Suite 390
Attn: Capital Markets Insurance Services
Birmingham, MI 48009


Wilton Reassurance Life Co. of NY
Attn: Lock Box 71214
6125 Lakeview Rd., Suite 800
Charlotte, NC 28269


Winston & Strawn LLP
333 S Grand Ave.
Los Angeles, CA 90071-1543


XL Specialty Insurance Company
Executive Liability Underwriters
Justin Gilmore
One Constitution Plaza, 16th Floor
Hartford, CT 06103




                                               16
